Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments directed to claims 1, 3-6, 8, and 12-13, filed 13 December 2021, have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 1, 3-6, 8, and 12-13 in view of Dong et al. has been withdrawn. 
However, upon further consideration, a new grounds of rejection is made in view of Dong et al. (US Pre-Grant Publication 2015/0227618)  in view of Meng et al. (US Pre-Grant Publication 2015/0026573). 
Additionally, upon further review and analysis, a 35 USC 101 rejection is introduced below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-9, 12-13, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process of organizing data without significantly more. 
Independent claims 1 and 8 recite obtaining first data from an IoT device, creating a resource to store the first data, duplicating the first data, creating a child resource, and storing the duplicated data and additional semantic data in the first 
This judicial exception is not integrated into a practical application because the claims do not appear to improve the processing of a computer or require the use of a specific machine. The claims simply receive data, store the data, create additional storage for the data, and duplicate the data with additional data. All of the claimed steps are directed towards data manipulation steps. Thus, the claims do not appear to improve the processing of a computer or require the use of a specific machine. The claims simply end with storing the data and performing no additional operations on or with the data. As such, claims 1 and 8 appear to have no practical application. 
Independent claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only hardware elements of the claims appear to be generic machines. The claimed apparatus of claim 1 only contains a generic processor and memory. The IoT device of the claims is generically recited. Data is simply received from the IoT device – it is not a part of the claimed apparatus or method and performs no functions. Thus, the independent claims contain no additional elements that appear to improve the functioning of a computer or require the use of a specific machine. 
	Dependent claims 2-6, 9, and 12-13 appear to be additional data processing steps that describe specific data types or indicate additional processes that are performed. None of these appear to provide a practical application or provide additional 
As such, claims 1-6, 8-9, and 12-13 are rejected under 35 USC 101 as being directed towards a mental process of organizing data without significantly more. 

Claim 15 appears to be a mental process for hosting data in the form of a resource tree, receiving a request indicating a resource, collecting and integrating resources, and executing an operation on the integrated resources to produce a result. This appears to be a method of receiving, analyzing, and storing data that a human equipped with pen and paper and access to the data is capable of. 
This judicial exception is not integrated into a practical application because the claims do not appear to improve the processing of a computer or require the use of a specific machine. The claims simply host and access the data, perform operations on the data by collecting the data and integrating it, and executing an operation on the data to produce a result. All of the claimed steps are directed towards data storage or data manipulation steps. Thus, the claims do not appear to improve the processing of a computer or require the use of a specific machine. The claims simply end with storing the data and performing an unspecific operation on the data. As such, claim 15 appears to have no practical application. 
Claims 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed hardware element of “computer readable storage medium” is recited as a generic computer element. The remaining elements appear to be simply particular elements of data or data analysis operations. The additional data elements and data analysis operations do not appear to improve the functioning of a computer or require the use of a specific machine. 
As such, claim 15 is rejected under 35 USC 101 as being directed towards a mental process without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), further in view of Meng et al. (US Pre-Grant Publication 2015/0026573). 

As to claim 1, Dong ‘618 teaches an apparatus for semantic query over distributed semantic descriptors, the apparatus comprising:
a processor (see paragraph [0276]); and 
a memory coupled with the processor (see paragraph [0276]), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
obtaining first data sent from an IoT device, wherein: 
the first data does not include a semantic description (see paragraph [0160] and [0258]. Semantics may be applied to normal resources. Notably, if semantics are not currently applied to normal resources, but will be applied by the invention, then the first data does not include a semantic description or form); and
the first data is not in a semantic format (see paragraph [0160] and [0258]); 
creating a normal resource to store the first data (see paragraph [0219] and [0258]); 
…
creating a first semantic descriptor that is a child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33); and
Storing … first data and the additional semantic description in the first semantic descriptor that is the child resource to the normal resource (see paragraph [0241] and [0258] and Figure 33. The <bpContainer> stores semantic information and data). 
Dong ‘618 does not clearly show:
duplicating data stored in the normal resource that comprises the first data in a semantic format;
Storing the duplicated first data and the additional semantic description in the first semantic descriptor that is the child resource to the normal resource; 
Meng teaches: 
duplicating data stored in the normal resource that comprises the first data in a semantic format (see paragraph [0285]. Properties may be passed on to child objects, such that a property is a duplicate of a parent’s property. As noted above, Dong teaches “normal resources.” Additionally, it is noted that neither the claim nor the specification explicitly define what a “normal resource” is);
Storing the duplicated first data .. in the child resource to the normal resource (see paragraphs [0285]. As noted, certain properties may be duplicated to dependent objects of a parent objects); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong ‘618 by the teachings of Meng because both references are directed towards managing data object hierarchies. Using the features of Meng will ensure that a user of Dong ‘618 is able to pass properties from parents to children as needed, which will ensure that properties of child objects can be collectively managed by a parent object. 

As to claim 3, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises Resource Description Framework (RDF) triples (see Dong ‘618 paragraph [0101] and [0230] and [0241]). 

As to claim 4, Dong ‘618 teaches the apparatus of claim 1, wherein the semantic form comprises subject-predicate-object (S-P-O) triples (see Dong ‘618 paragraph [0010] and [0206]. Resources may have subjects, properties of those subjects, and values. As noted in the specification, paragraph [0010], this is an SPO triple).  

As to claim 5, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising obtaining semantic metadata that indicates unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).  

As to claim 6, Dong ‘618 teaches the apparatus of claim 1, the operations further comprising using semantic reasoning to obtain a unit of measurement of the first data (see Dong paragraphs [0234]-[0235]).68 CNV13289US02 / 101859.000822  

As to claim 8, see the rejection for claim 1 above. 
As to claim 12, see the rejection for claim 5 above. 
As to claim 13, see the rejection for claim 6 above. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), in view of Miyazaki et al. (US Pre-Grant Publication 2013/0004078), and further in view of Li et al. (“Enabling Semantics in an M2M/IoT Service Delivery Platform”). 

As to claim 2, Dong as modified teaches the apparatus of claim 1. 
Dong does not clearly teach wherein the normal resource is a contentInstance resource.  
Li teaches wherein the normal resource is a contentInstance resource (see pages 211 to 212, Figures 5 and 6. Resources, including triples, are stored in <contentInstance> resources).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by Li because both references are directed towards managing semantic data, and because Li specifically shows the data types, including contentInstance and SemanticDescriptors, that are used to store data triples. Using the specific datatypes storing triples of Li to store the triples of Dong would be obvious because triples are being stored in both references, and both references use RDF data conventions.   

As to claim 9, see the rejection for claim 2 above. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Pre-Grant Publication 2015/0227618), further in view of King et al. (US Pre-Grant Publication 2012/0124478). 

As to claim 15, Dong ‘618 teaches a computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising: 
hosting a resource tree, wherein the resource tree has a resource hierarchy and wherein the resource tree there are one or more semantic descriptor resources distributed on (see paragraph [0079] and [0116]-[0118]. A node hierarchy exists. This is a resource hierarchy);
receiving a semantic operation request, wherein the request has an indicator to indicate the desired semantic operation is a semantic discovery of parent … resources, wherein the request indicates a target resource, which is the starting point where the semantic descriptor resource collection starts, wherein the semantic descriptor resources are child resources of the parent … resources (see paragraph [0107]. Nodes may communicate to collaborate on discovery requests. Additionally, [0127] shows that nodes may respond to semantic discovery requests); 
collecting all the semantic descriptor resources, which are the descendants of the target resource (see paragraphs [0108], [0116]-[0118] and [0127]. A semantics node hierarchy may be built); 
integrating all the contents of collected semantic descriptor resources to form the RDF data basis (see paragraphs [0116]-[0118]. The semantics node hierarchy is built); and 
executing the desired semantic operation on the formed RDF data basis to produce the result (see paragraphs [0107], [0116]-[0118], and [0127]. Discovery and query operations are executed to build the semantics node hierarchy).
Dong et al. does not explicitly show discovering parent normal resources. 
King et al. teaches discovering parent normal resources (see paragraph [0149]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Dong by King because both references are directed towards managing semantic data, and because King specifically shows how the data types are used to discover parent resources. Using the specific discovery methods of King and Dong together would expand the discovery options available in Dong to discover parent normal resources as in King. 

Response to Arguments
Applicant's arguments filed 13 December 2021 directed towards claim 15 have been fully considered but they are not persuasive. 

In regards to claim 15, Applicant argues “in Dong, the hierarchy refers to semantic node hierarchy, while, as provided in claim 15, we refer to the resource tree hierarchy in a single service layer node. Claim 15 has been clarified to further address the comments in the Office Action. Again, in Dong, discovery refers to semantic node discovery among a semantic node hierarchy network, while the claimed subject matter refers to resource discovery within in hierarchy resource tree hosted by a single service layer node.” 
In response to Applicant’s argument, Examiner notes that there is no mention in claim 15 of “a resource hierarchy in the resource tree hosted by a service layer node.” While the claim has been amended to indicate that “wherein the resource tree has a resource hierarchy,” no mention is made of Applicant’s argued feature “single service layer node.” Applicant is reminded that unclaimed limitations receive no patentable weight until claimed. 

Applicant argues that “Considering a PHOSITA’s understanding of King, King focuses on semantic metadata (i.e., ontologies) and the hierarchy in King refers to class/concept hierarchy in an ontology. Therefore, the parent-child relationship is corresponding to class/sub-class relationship in King, which is different from the claimed subject matter. For the claimed subject matter, the parent resource is a normal resource while the child resource is a semantic resource and the child semantic resource is to annotate the parent resource (again, the claimed subject matter is focused on a parent-child hierarchy in a resource tree).”
In response to this argument, it is noted that Dong explicitly provides a normal resource as described in the claims and specification and a resource tree containing parent-child hierarchies. King provides for discovering parent resources and place child resources into a resource tree. The combination of references teaches the claimed subject matter to the extent claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/          Primary Examiner, Art Unit 2152